Citation Nr: 9918208	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spondylosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the left shoulder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the right shoulder (major).

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral seborrheic blepharitis with 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in July 1991 after 
completing more than 22 years of active military service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that, in pertinent part, granted service 
connection for cervical spondylosis, tendinitis of the 
shoulders and bilateral seborrheic blepharitis with 
conjunctivitis and rated each of the disabilities 
noncompensable.  

The Board in August 1996 remanded these increased rating 
issues and the issue of entitlement to service connection for 
tinnitus to the RO for further development.  The RO in 
September 1998 granted service connection for tinnitus and 
assigned a 10 percent rating.  The RO also rated cervical 
spondylosis, tendinitis of the shoulders and bilateral 
blepharitis with conjunctivitis each 10 percent disabling 
effective from 1991.  In December 1998, the RO assigned a 
separate 10 percent evaluation for each shoulder that was 
also retroactive to 1991.

The veteran was notified of the RO rating actions and has not 
corresponded with the RO to indicate that he has withdrawn 
any of the previously reviewed increased rating issues from 
appellate consideration, and his intention to seek the 
maximum schedular evaluation is presumed.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore the representative's 
presentation to the Board in April 1999 by not listing or 
discussing the issue of an increased rating for bilateral 
seborrheic blepharitis with conjunctivitis does not serve to 
withdraw the appeal since the veteran personally filed the 
substantive appeal in 1994.  38 C.F.R. § 20.204.  

There has been no communication from either the veteran or 
his representative to indicate disagreement with the rating 
for tinnitus.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for bilateral seborrheic blepharitis 
with conjunctivitis is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  Cervical spondylosis is principally manifested by a 
complaint of pain and no more than slight limitation of 
motion of the cervical spine; there is no neurologic 
component to the disability shown at this time.

2.  Clinical manifestations of the left shoulder tendinitis 
are slight limitation of motion and pain that result in mild 
impairment from exacerbations of pain and may interfere with 
prolonged overhead work, but without current evidence of 
incoordination, excess fatigability, or disuse atrophy; there 
is myofascial pain syndrome of the shoulder girdle.

3.  Clinical manifestations of the right shoulder tendinitis 
are slight limitation of motion and pain that result in mild 
impairment from exacerbations of pain and may interfere with 
prolonged overhead work, but without current evidence of 
incoordination, excess fatigability or disuse atrophy; there 
is myofascial pain syndrome of the shoulder girdle.

4.  The cervical spondylosis or tendinitis of the shoulders 
have not been shown by competent evidence to have rendered 
the veteran's disability picture unusual or exceptional in 
nature, to have resulted in marked interference with 
employment or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for cervical spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (1998).

2.  The criteria for an initial disability rating in excess 
of 10 percent for tendinitis of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (1998). 

3.  The criteria for an initial disability rating in excess 
of 10 percent for tendinitis of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Cervical Spondylosis

Factual Background

The record shows that the RO in March 1992 after 
consideration of service medical records and a 
contemporaneous VA examination report granted service 
connection for cervical spondylosis and rated the disability 
noncompensable under Diagnostic Code 5003 criteria effective 
from August 1991.  

On a 1991 VA examination, the veteran complained that his 
neck hurt most of the time, that it popped and was worse in 
sleeping and reading positions.  The examiner reported that 
the veteran could flex the neck chin-to-chest, extend to 40 
degrees, lateral bend to 20 degrees bilaterally and rotate to 
50 degrees bilaterally without pain or tenderness in the 
cervical region.  The veteran had pertinently normal 
reflexes, strength and sensation.  X-ray of the cervical 
spine was obtained.  The diagnosis was cervical spondylosis.

Pursuant to the Board remand in 1996 the RO requested VA 
outpatient records but none were located for the veteran.  

On a VA examination in April 1998 the veteran reported that 
he was employed full-time as a mail handler for the postal 
service that required him to stand for long periods, to bend 
and squat.  He reported always having some low-level pain in 
the posterior neck region that had a tendency to change with 
the weather, prolonged periods of sitting reading and on 
awakening in the morning.  He reported hearing a grinding 
sound when he moved his neck and stated that he did not use 
any cervical support device but relied on analgesic balms, 
heat, massage and use of Voltaren daily.  He denied any time 
lost from work as a result of his neck symptomatology.  

The examiner reported normal appearing head, neck and 
shoulder girdle relationships.  The veteran was able in bring 
his chin to his chest in forward flexion, and hyperextend 
from 0 to 60 degrees with some complaints of pain in the base 
of the neck region upon the terminal extension maneuver.  



The veteran was able to laterally rotate from 0 to 50 degrees 
bilaterally and lateral bend from 0 to 30 degrees bilaterally 
with complaint of discomfort in the terminal phases of these 
movements.  There was tenderness to palpation of the 
occipital tuberosities and the posterior cervical 
musculature.  X-ray of the cervical spine was interpreted as 
showing a loss of normal cervical lordosis, a slight decrease 
in the disk space between the sixth and seventh cervical 
vertebrae and small anterior spurs at the same level.  The 
diagnosis was cervical spondylosis.

The examiner commented that the veteran had neck and shoulder 
symptoms that had not prevented him from performing a full-
time job with the postal service and that he experienced pain 
with some movement of the neck and shoulders.  The examiner 
stated that the presence of fatigue and incoordination could 
not be documented on this type of physical examination 
although strenuous and prolonged use of his shoulders with 
the arms in an abducted and flexed position above the 
shoulder level would be expected to produce pain and 
discomfort.  The examiner opined that the veteran's symptoms 
of tingling and numbness in the upper extremities could be 
explained on the basis of his myofascial pain syndrome. 


Special Criteria

Under Diagnostic Code 5290 a 10 percent evaluation may be 
assigned for slight limitation of motion of the cervical 
spine, 20 percent when moderate, and 30 percent when severe.

Under diagnostic code 5287 a 30 percent evaluation may be 
assigned for favorable ankylosis of the cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine.




Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.


Analysis

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to the veteran's well grounded 
claim.  The veteran has been provided a comprehensive VA 
examination in connection with the claim and no other records 
have been located which are probative of the level of 
impairment from his cervical spine disability.  The medical 
examination records include sufficient detail regarding the 
veteran's cervical spine disorder to apply current rating 
criteria and are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disorder.  Further, there has not been reported any more 
recent comprehensive evaluation or treatment since the VA 
examination in 1998.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The veteran was notified of the RO action taken in the appeal 
after the Board remand at his address of record and he has 
offered no additional evidence and has not alerted the Board 
to the existence of pertinent evidence that is not, as yet, 
of record.  To the extent that he has not so advised the 
Board, he has deprived the Board of additional evidence for 
consideration in this appeal.  

The veteran's cervical spine disorder is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 which assesses limitation of motion as the primary 
rating criteria for the incremental ratings from 10 to 30 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).

The record reflects that the RO in its 1992 decision rated 
the veteran's disability on the basis of recent VA 
examination records that included complaints of cervical 
spine pain.  Medical records from military sources were of 
record did not include any pertinent information.  

Viewed collectively, the examination reports that record 
observations through early 1998 show pain complaints but 
minimal orthopedic findings and no neurologic deficit.  
Although the veteran has reported having some difficulty 
because of his cervical pain, VA examinations in 1991 and 
1998 reported findings that appeared to be within normal 
limits except for slight limitation of motion.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity of the cervical spine symptoms, 
overall, appear to reflect a level of impairment contemplated 
in the current 10 percent evaluation under Diagnostic Code 
5290.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation.  A 20 percent evaluation contemplates 
a moderate disability.  The maximum evaluation, 30 percent, 
is provided for a severe disability.  

The Board finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, clearly preponderates against the claim 
for increase.  It supports a conclusion that the veteran's 
disability is no more than slight in view of symptoms of pain 
but more recently without significantly limited motion and an 
otherwise normal evaluation undertaken in response to his 
complaints.  This appears to be an accurate assessment of the 
disability manifested by little appreciable objective 
evidence of disabling manifestations of cervical spondylosis.  
It would appear that the limitation of motion was more 
detectable on the 1991 examination when compared with the 
range of motion reported more recently in 1998.   

The level of disability appears to have been accounted for in 
the current evaluation, particularly in view of the minimal 
appreciable objective symptoms recently shown in light of the 
pain the veteran reported.  It is also observed as the 
veteran stated that he was able to work without time lost and 
he did not state that he had any limitation imposed in his 
work as a result of the cervical spondylosis.  Thus, the 
Board finds that the criteria under 38 C.F.R. §§ 4.40, 4.45 
do not provide a basis for a higher rating in view of the 
veteran's presentation of his symptoms. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


Tendinitis of the shoulders

Factual Background

The record shows that the RO in March 1992 after 
consideration of service medical records and a 
contemporaneous VA examination report granted service 
connection for bilateral shoulder tendinitis and rated the 
disability noncompensable under Diagnostic Code 5024 criteria 
effective from August 1991.  

On the 1991 VA examination, the veteran reported that his 
shoulders had been painful for an indefinite period, that he 
had been given pills, that the pain was worse at night and 
with activity and that he was right-handed.  The examiner 
reported normal upper extremity reflexes, sensation and 
strength, no hand atrophy and a full range of motion of the 
shoulders with a considerable awkwardness.  Both shoulders 
were tender over the bicipital groves though somewhat more on 
the right.  Shoulder X-rays were positive on the right for 
minimal sclerosis of the cortex of the greater tuberosity.  
The diagnosis was tendinitis of the shoulders. 

On a March 1998 VA examination for another disability, the 
veteran reported having pain in both shoulders for many years 
that was worse with cold weather.  He reported that it was 
very painful for him to raise his arms above his head or do 
any kind of lifting above his head.  The examiner reported 
that the veteran had a full range of motion of both 
shoulders.  He was able to reach to 180 degrees on both sides 
and internally rotate with his hand behind his back on both 
sides.  The examiner reported some slight pain when the 
veteran pushed with his arms elevated, but no deformity or 
crepitation of either shoulder.  X-rays of the shoulders were 
reported as showing no gross abnormality.

On reexamination in April 1998, the veteran reported 
bilateral shoulder pain in the anterior and posterior regions 
particularly with the arms raised to shoulder level or above 
and occasional pain in the shoulder regions when he is in a 
relaxed position.  

The veteran reported no time lost from work as a result of 
his shoulder symptomatology.  It was reported that previous 
X-rays of the shoulders had revealed no significant 
pathology.  

The examiner reported tenderness with palpation of the mid 
trapezial region, medial and lateral pectoral musculature and 
deltoid insertion musculature.  There was tingling and 
numbness produced in the forearm and hand with compression of 
the deltoid musculotendinous region and on the humerus.  
There was demonstrated some mild tenderness to palpation over 
the anterior lateral regions of the shoulder joints.  The 
active range of motion for both shoulders was forward flexion 
from 0 to 100 degrees with complaint of shoulder pain, 
abduction from 0 to 100 degrees with report of terminal phase 
shoulder pain bilaterally, internal and external rotation 
from 0 to 80 degrees bilaterally without significant 
complaints and hyperextension from 0 to 45 degrees 
bilaterally.  On a passive basis the veteran was able to 
forward flex and abduct from 0 to 170 degrees bilaterally.

The examiner reported no evidence of any muscular atrophy 
involving the shoulder girdles or upper extremities, and that 
gross muscle testing of the shoulder girdle musculature in 
all major planes demonstrated normal grading as did testing 
of arm, forearm wrist and finger flexors and extensors.  The 
veteran demonstrated 1+ biceps and triceps reflexes 
bilaterally.  The examiner noted that recent x-ray of the 
shoulder were normal.  The diagnosis was myofascial pain 
syndrome involving both shoulder girdles.  


Criteria

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Arm (minor), limitation of motion to 25° from side shall be 
rated 30 percent.  Midway between side and shoulder level or 
at shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for a higher initial disability 
rating for the tendinitis of both shoulders.  The RO 
conscientiously developed the record to address the concerns 
mentioned in the 1996 Board remand.  The RO attempted to 
locate VA medical treatment records and the medical 
examination in April 1998 was thorough and addressed the 
pertinent evaluative criteria.  There is also a March 1998 VA 
examination that supplements the record with additional 
relevant clinical findings regarding the shoulders.  The 
veteran did not mention other sources of treatment during the 
recent VA examination.

Since the 1996 Board remand, the holding in Stegall requires 
that the Board ensure compliance with the terms of a remand 
unless such failure to comply is shown to have not prejudiced 
the appellant.  The Board sought to have a record that would 
support an informed determination.  The RO was conscientious 
in developing the record and the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
claim.  

The VA examinations in 1998 are probative of the level of 
impairment and evaluated the disability from the perspective 
of joint and muscle impairment.  The RO rated each shoulder 
in accordance with the examination findings.  Therefore, the 
Board does not find any potential prejudice to the veteran in 
the evaluation of the disabilities by the RO after the Board 
remand development was completed as the ratings appeared to 
reflect the applicable criteria based upon the examination 
findings.

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
tendinitis disability.  Further, there has not been reported 
any other comprehensive evaluation or treatment since the VA 
examination reports of early 1998.  Robinette, supra.  The 
examiner in April 1998 assessed the disability with 
sufficient detail for the Board to find that the examination 
complied with the Board remand for consideration of the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's disability of the shoulders is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which assess basically evidence of 
limitation of motion as the primary rating criteria and 
Diagnostic Code 5201 which provides for limitation of motion 
of the arm with incremental ratings from 20 to 40 percent.  
Code 5003 also considers limitation of motion.  The Board 
finds the rating scheme for limitation of motion appropriate 
for the veteran's disability in view of the diagnosis for the 
shoulder symptomatology. Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Code 5200 or impairment of the 
humerus under Diagnostic Code 5202 would be inapplicable in 
view of the findings on examinations since service. 

The Board observes that the RO has assigned a 10 percent 
evaluation based upon the recent VA examination which did 
report limitation of motion, as the range of motion recorded 
showed appreciable, but slight, disparity from the normal 
range of motion contemplated in the standardized description 
of shoulder motion in the rating schedule, with the disparity 
between active and passive range of motion noted.  The RO had 
a medical examination that addressed the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board notes DeLuca 
holds that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.  
Thus limitation of motion is not the sole prerequisite 
finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation is 
not warranted for either shoulder.  The shoulder symptoms 
have not shown appreciable difference on three examinations 
and, overall, do not appear more than a percentage evaluation 
of 10 percent would contemplate.  The rating scheme does not 
require a mechanical application of the schedular criteria, 
but applying the rating schedule liberally results in a 10 
percent evaluation recognizing symptomatic shoulders 
characterized by pain that reportedly does not impact the 
veteran adversely with activity that would likely occur in 
the workplace.  Although the VA examiner in April 1998 viewed 
overhead work as a likely source of pain and discomfort, the 
veteran did not indicate this was a problem in his job.  In 
fact he did not report time lost because of the tendinitis or 
any interference with his postal service work on account of 
tendinitis.  

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability 
is characterized by minimal appreciable objective findings.  
It cannot be overlooked that essentially normal motion was 
reported in 1992 and again in March 1998, and in April 1998 
passive motion showed only a minimal loss from the norm.  

Active range of motion was more limited but the regulations 
do not give either preference and require testing both active 
and passive motion in evaluating pain complaints.  38 C.F.R. 
§ 4.59.  Thus, the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint would clearly be appropriate in the veteran's case and 
allow for a 10 percent rating under Diagnostic Code 5003, 
applying § 4.59 as the minimum compensable evaluation for the 
joint is 10 percent in view of the interplay of §§ 4.40, 4.59 
and 4.31.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence more 
nearly approximates a 10 percent rating for each shoulder for 
the entire period of this appeal.  38 C.F.R. § 4.7.  Clearly, 
the objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  The examiners in 1998 did not 
confirm a neurologic component of the disability nor was 
there any quantifiable measure of additional range of motion 
lost with exacerbations.  However, the orthopedic examiner 
did not suggest that the range of motion would be so limited 
as to meet or more nearly approximate the criteria for the 
next higher evaluation of 20 percent under Diagnostic Code 
5201.  

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
no more than a 10 percent rating for either shoulder.  The 
Board must point out that the VA examinations in 1998 were 
consistent in the minimum appreciable objective findings for 
the shoulder and the disability appears to have been 
essentially little changed from the standpoint of limitation 
of motion.  There is appreciable limitation of motion but 
appreciable manifestations that complement the range of 
motion for the shoulder appear to place the preponderance of 
the evidence against the claim for a rating in excess of 10 
percent.  

Specifically, the recent examinations did not confirm disuse, 
weakened movement, excess fatigability or incoordination.  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The disability of the 
cervical spine and the shoulders did not warrant 
consideration of staged ratings in view of facts specific to 
each disability. 

Extraschedular Rating

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience. 

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that in cases in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history in VA medical treatment 
records showing little in the way of treatment.  There is 
also evidence of current full-time employment and his 
statement of no time lost on account of the cervical spine or 
shoulder disability components.  

Although the RO did not initially consider the claim for an 
extraschedular rating formally, in view of the record and the 
guidance for such initial consideration by the Board of 
whether such referral is required, it is the Board's belief 
that the veteran is not prejudiced by such consideration.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his cervical spondylosis or 
shoulder tendinitis in such a manner to render impractical 
the application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns cervical spine and 
shoulder disabilities.  The pertinent part of the regulation, 
though somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disabilities considered.  

The most recent examination report, which confirms full-time 
work and no time lost on account of either cervical 
spondylosis or tendinitis of the shoulders, does not 
establish an exceptional or unusual disability picture as a 
result of the tendinitis or cervical spondylosis.  And, the 
Board does not find any extraneous circumstances that could 
be considered exceptional or unusual such as were present in 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to warrant a 
different result in view of the veteran's work history and 
treatment for his service-connected disability components as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for cervical spondylosis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tendinitis of the left shoulder is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for tendinitis of the right shoulder is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the 1996 remand the Board asked the RO to consider the 
potential application of multiple disability ratings for the 
veteran's bilateral seborrheic blepharitis with 
conjunctivitis then rated noncompensable.  In 1998 an initial 
rating of 10 percent was assigned under diagnostic criteria 
for eye disorders retroactive to 1991.  It appears from the 
1998 rating decision discussion that the RO viewed the 
assigning of separate evaluations as pyramiding which is not 
permitted.  38 C.F.R. § 4.14.

The holding in Esteban v. Brown, 6 Vet. App. 259 (1994), 
allowed for multiple ratings of a disability where none of 
the symptomatology was duplicative or overlapping.   
Seborrheic blepharitis is a common type of chronic 
inflammation of the margins of the eyelids with erythema and 
white scales often with an associated seborrheic dermatitis 
of scalp and face.  

Whereas conjunctivitis is an inflammation of the conjunctiva, 
the mucous membrane investing the anterior surface of the 
eyeball and the posterior surface of the lids. Stedman's 
Medical Dictionary, 212, 383-84 (26th ed. 1995).  Thus there 
would seem to be a legitimate question of whether there is 
duplicative or overlapping symptomatology.  Potentially, the 
skin rating criteria may be applied in addition to eye rating 
criteria.  Unfortunately, the most recent examination 
information is from 1991. 

In view of the holding in Stegall, that requires the Board to 
insure that development asked for on remand is completed 
unless no potential prejudice to the appellant is found to 
exist, it is the opinion of the Board that this issue 
requires additional development to insure an informed 
determination. 

Accordingly, this matter is again REMANDED for the following 
action:



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
bilateral seborrheic blepharitis and 
conjunctivitis.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain legible 
copies of those treatment records 
identified by the veteran from those 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain copies of all outstanding 
VA treatment records.  

2.  The RO arrange for a VA ophthalmology 
examination order to determine the 
current extent and severity of the 
veteran's seborrheic blepharitis and 
conjunctivitis.  In either situation, the 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination or review of the claims 
file, and the examiner must annotate the 
examination report in this regard.  

Any further indicated studies or tests 
deemed necessary should be performed.  
The examiner should be asked to identify 
the symptomatology of conjunctivitis and 
seborrheic blepharitis and express an 
opinion as to whether any of the 
disorders have symptomatology that is 
duplicative or overlapping or distinct 
and separate.  



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  Examinations with another 
specialist(s) should be completed, if 
deemed warranted.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See, Stegall, supra.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for bilateral seborrheic blepharitis and 
conjunctivitis, with consideration of all 
applicable laws and regulations, in 
particular the current legal standard to 
be applied in claims such as the 
veteran's. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

